Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 21, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146763                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  HEATHER LYNN HANNAY,                                                                                    David F. Viviano,
           Plaintiff-Appellee,                                                                                        Justices


  v                                                                 SC: 146763
                                                                    COA: 307616
                                                                    Court of Claims: 09-000116-MZ
  DEPARTMENT OF TRANSPORTATION,
          Defendant-Appellant.

  ____________________________________/

      On order of the Court, oral argument in this case scheduled for April 3, 2014, is
  ADJOURNED.

         We direct the Clerk to schedule the oral argument in this case for the same future
  session of this Court when it will hear oral argument in Hunter v Sisco (Docket No.
  147335).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 21, 2014
           d0319
                                                                               Clerk